Title: To James Madison from James Dinsmore, 21 November 1809
From: Dinsmore, James
To: Madison, James


Sir
Montpeleir Nov 21st 1809
Your favour of the 3d & one enclosed from Mr Latrobe of the 9th. have been received; the principal point on which I wished to be informed respecting the Sheet Iron is ommitted, Viz the breadth of it, for on that depends the arrangement of the Joist—with respect to Main gutters to receive the water from the Minor ones they would certainly be a great advantage & without them the water from the eve’s will be always running into the Passage but to adopt them it will be necessary to have Copper or lead as we have not room to give Sufficient fall for Sheet Iron gutters. It will take Seventy two feet in length by eighteen inches wide; that much of the Sheet iron may be omitted.
As you intend makeing a drawing room of the centre room I would propose that the door into the Passage at the head of the Cellar Stair Should be dispenced with as a door there would take from the uniformity of the room & the wind[o]ws Serveing as doors out to the Colonade will nearly answer every purpose that one there Could, besides it Can be added at any future time Should it be found necessary. I Should like to have 150 Small patrins for the Surbase of the Drawing room; Sent by the waggon. Inclosed is a Memo of additional articles wanted by it. The width of the Colonade has been long Since determined on & Cannot now be altered as the flooring is all prepared 11½ feet is as wide as we Can make it and I beleive that it is full as wide as it would be proper to Make it; I will thank you to Send me one Hundred Dollars when it Suits your Conveniency. I am Sir with respect your Very Humble Servant
Jas. Dinsmore
